APPEAL OF ISAAC BROOKS.Brooks v. CommissionerDocket No. 6278.United States Board of Tax Appeals5 B.T.A. 127; 1926 BTA LEXIS 2956; October 20, 1926, Decided *2956 Arnold R. Baar, Esq., for the petitioner.  F. O. Graves, Esq., for the Commissioner.  STERNHAGEN *127  Deficiency of $217.68 income tax for the calendar year 1924.  FINDINGS OF FACT.  The petitioner is an individual residing at South Bend, Ind.  He was a member of a partnership which kept its books and made its partnership return on the basis of a fiscal year beginning February 1, 1923, and ending January 31, 1924.  The petitioner filed an individual income-tax return for the calendar year 1924, including therein the amount of $11,888.18, which was his distributive share of the partnership income for its fiscal year.  Ten thousand eight hundred and ninety-seven dollars and fifty cents of this amount was his portion of the partnership income attributable to the year 1923.  *128  In computing the tax the Commissioner applied the rates imposed by the Revenue Act of 1921 to $10,897.50 without making an allowance of 25 per cent under section 1200 of the Revenue Act of 1924.  OPINION.  STERNHAGEN: The decision of the question involved in this proceeding is governed by *2957 . Judgment will be entered for the Commissioner.